Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (US 2012/0111219) in view of Scanlon (US 3,609,904).  Burrow (Fig 1) discloses a polymeric ammunition having a 2 piece case comprising: an primer insert (32) comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element (30) that extends from the bottom surface, a primer recess (38) in the top surface that extends toward the bottom surface, a primer flash hole aperture (40) positioned in the primer recess to extend through the bottom surface, and a groove (at 42) positioned around the primer flash hole aperture in the primer recess; a polymeric middle body (28) extending from a body coupling over at least a portion of the primer insert, wherein the polymeric middle body is molded over the cylindrical coupling element and into the primer flash hole aperture and into the groove to form a primer flash hole; a diffuser (Fig 8, 50) comprising a diffuser aperture positioned in the primer recess to align the diffuser aperture with the primer flash hole; .  
Scanlon (Fig 1) teaches a polymer nose (50) comprising a generally cylindrical neck (18) having a projectile aperture at a first end; a shoulder (16) comprising an outer shoulder surface that extends from the generally cylindrical neck to a shoulder bottom; an inner shoulder surface on the inside of the polymer nose opposite the outer shoulder surface, wherein the inner shoulder surface is not parallel to the outer shoulder surface; a side wall extending from the shoulder bottom; and a nose junction positioned around the side wall, wherein the nose junction comprises a groove positioned around the side wall, and a skirt connected circumferentially about the nose groove to extend away from the shoulder bottom, wherein the skirt is continuous with the inner shoulder surface and wherein an angle formed between the nose groove and the skirt is between 40 and 140 degrees (Fig 1; the angle in Scanlon is 90 degrees), wherein the groove and the skirt are adapted to mate to the body coupling wherein the skirt is adapted to not fit flush to the body coupling.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to substitute the nose junction in Burrow for the nose taught by Scanlon for the obvious advantages of the nose junction in Scanlon.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.


    PNG
    media_image1.png
    537
    654
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 4-15-21 have been fully considered but they are not persuasive.  Applicant’s arguments regarding the propriety of the Final rejection of 10-19-20 is now moot in light of applicant’s request for continued examination filing of 4-15-21.
Applicant argues that the examiner’s combination of Burrow (US 2012/0111219) in view of Scanlon (US 3,609,904) does not disclose “…the specific joint configuration between the body and the nose and fails to teach a groove and skirt configuration”; the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641